As filed with the Securities and Exchange Commission on August 30, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F []REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2009. OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR []SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number PETRO HORIZON ENERGY CORP. (formerly Horizon Industries Ltd.) (Exact name of registrant as specified in its charter) British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 1710-1040 West Georgia Street, Box 83, Vancouver, BC Canada V6E 4H1 (Address of principal executive offices) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT: TITLE OF CLASS: COMMON STOCK WITHOUT PAR VALUE SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION 15(D) OF THE ACT: NONE Indicate the number of outstanding shares of the issuer's classes of capital or common stock as of the close of the period covered by the annual report -3,427,350 as of February 28, 2009. Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. []Yes [X]No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. []Yes [X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes []No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated Filer []Non-accelerated Filer [X] Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [X]Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes [X]No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. []Yes []No 2 TABLE OF CONTENTS Page Part I. Item 1. Identity of Directors, Senior Management and Advisers 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 5 Item 4. Information on the Company 10 Item 4A. Unresolved Staff Comments 15 Item 5. Operating and Financial Review and Prospects 16 Item 6. Directors, Senior Management and Employees 18 Item 7. Major Shareholders and Related Party Transactions 21 Item 8. Financial Information 21 Item 9. The Offer and Listing 21 Item 10. Additional Information 23 Item 11. Quantitative and Qualitative Disclosures About Market Risk 26 Item 12. Description of Securities Other than Equity Securities 26 Part II. Item 13. Defaults, Dividend Arrearages and Delinquencies 26 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 26 Item 15. Controls and Procedures 29 Item 16. [Reserved] 30 Item 16(A). Audit Committee Financial Expert 30 Item 16(B). Code of Ethics 30 Item 16(C). Principal Accountant Fees and Services 30 Item 16(D). Exemption from the Listing Standards for Audit Committees 31 Item 16(E). Purchases of Equity Securities by the Issuer and Affiliated Purchasers 31 Item 17. Financial Statements 31 Item 18. Financial Statements 32 Item 19. Exhibits 32 SIGNATURES 33 3 PART I. ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS A. DIRECTORS AND SENIOR MANAGEMENT Name Business Address Functions Christopher J. Wensley Suite 1710 -1040 West Georgia Street Vancouver, BC Canada V6E 4H1 Director, President Patrick Forseille Suite 1710-1040 West Georgia Street Vancouver, BC Canada V6E 4H1 Director, CFO J. Paul Sorbara Suite 1710-1040 West Georgia Street Vancouver, BC Canada V6E 4H1 Director Ron Bourgeois Suite 1710-1040 West Georgia Street Vancouver, BC
